Citation Nr: 0432551	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  00-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability as secondary to service-connected recurrent 
dislocations of the right shoulder, status post 
hemiarthroplasty.

2.  Entitlement to service connection for a psychiatric 
disability as secondary to service-connected recurrent 
dislocations of the right shoulder, status post 
hemiarthroplasty.

3.  Entitlement to an increased rating for right hip residual 
nerve damage resulting in neuralgia paresthetica affecting 
the proximal thigh and hip, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 


INTRODUCTION

The veteran had active service from March 1968 to September 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied secondary service connection for a 
left shoulder disorder and denied an increased rating for a 
right hip disorder.  In November 1999, a notice of 
disagreement was received and, in December 1999, a statement 
of the case was issued.  In January 2000, the veteran's 
substantive appeal as to the issue of secondary service 
connection for a left shoulder disorder was received.  The 
veteran limited his appeal to that issue only and did not 
perfect his appeal for an increased rating for right hip 
disorder.  

In a November 2000 rating decision, service connection for 
dysthymia (claimed as depression) as due to right shoulder 
disorder was denied.  In addition, service connection for a 
left hip disorder as secondary to a right hip disorder was 
denied.  In September 2001, a notice of disagreement was 
received.  In October 2001, a statement of the case was 
issued as to the issues of secondary service connection for 
dysthymia and a left hip disorder.  In November 2001, a 
substantive appeal was received as to the issue of secondary 
service connection for dysthymia.  The veteran limited his 
appeal to this issue.  

In October 2001, an increased rating for corns and calluses 
of the feet was denied.  The veteran did not initiate an 
appeal.  

In July 2002, a supplemental statement of the case was issued 
as to the issue of secondary service connection for left 
shoulder disability and dysthymia.  

In March 2002, a new claim of an increased rating for right 
hip disorder was received.  In a September 2003 rating 
decision, an increased rating was denied.  That month, a 
notice of disagreement was received.  The veteran requested a 
DRO review.  In December 2003, a DRO readjudicated the 
veteran's claim and determined that an increased rating of 10 
percent was warranted effective March 2002.  The veteran's 
disability was recharacterized as right hip residual nerve 
damage resulting in neuralgia paresthetica affecting the 
proximal thigh and hip.  The RO indicated that this issue was 
resolved as the veteran had elected to pursue a DRO review 
rather than the traditional appellate process.  

In March 2004, a supplemental statement of the case was 
issued as to the issues of secondary service connection for a 
left shoulder disability, secondary service connection for 
depression (previously referred to as dysthymia), and service 
connection for a left hip disorder secondary to right hip 
disorder.  

At this juncture, the Board notes that the veteran did not 
perfect his appeal as to the issue of service connection for 
a left hip disorder secondary to right hip disorder; thus, 
the supplemental statement of the case should not have 
addressed this issue.  However, as previously noted, the 
veteran had requested a DRO review of this issue following 
the denial of his claim in the November 2000 rating decision.  
The Board refers this matter to the RO for a DRO review to be 
undertaken.  

In August 2004, the veteran testified before the undersigned 
at a personal hearing.  At that time, the veteran clarified 
that he was appealing the issue of an increased rating for 
right ship disorder, characterized as right hip residual 
nerve damage resulting in neuralgia paresthetica affecting 
the proximal thigh and hip.  Thus, although a DRO review was 
performed, the veteran also was seeking to pursue the 
traditional appellate process.  As addressed below, a 
statement of the case has not been issued on this matter.  

The claim for an increased rating for right hip residual 
nerve damage resulting in neuralgia paresthetica affecting 
the proximal thigh and hip, is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left glenohumeral joint arthritis, chronic 
tendinopathy involving the supraspinatus tendon, and 
secondary rotator cuff tendonitis is etiologically related to 
his service-connected recurrent dislocations of the right 
shoulder, status post hemiarthroplasty.

2.  The veteran's dysthymia is etiologically related to his 
service-connected recurrent dislocations of the right 
shoulder, status post hemiarthroplasty.


CONCLUSIONS OF LAW

1.  Left shoulder glenohumeral joint arthritis, chronic 
tendinopathy involving the supraspinatus tendon, and 
secondary rotator cuff tendonitis is proximately due to or 
the result of service-connected recurrent dislocations of the 
right shoulder, status post hemiarthroplasty.  38 C.F.R. § 
3.310(a) (2004).

2.  Dysthymia is proximately due to or the result of service-
connected recurrent dislocations of the right shoulder, 
status post hemiarthroplasty.  38 C.F.R. § 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In written correspondence of record and during his personal 
hearing.  The veteran presented his contentions.  The veteran 
is service-connected for a right shoulder disability, 
recurrent dislocations of the right shoulder, status post 
hemiarthroplasty.  This disability has been assigned a 60 
percent rating.  He has undergone multiple surgical 
procedures for this problem.  He is also service-connected 
for right brachial plexus injury which has been assigned a 20 
percent rating.  The veteran maintains that these two 
injuries combined result in his being unable to use his right 
arm.  Due to this inability, the veteran asserts that he has 
been forced to rely on and use his left upper extremity.  He 
stated that this compensation by his left arm/shoulder has 
resulted in disability of that extremity.  The veteran also 
asserted that he has psychiatric disability due to his right 
shoulder disorder.  He stated that he was no longer under 
treatment, but had seen a private examiner a couple of years 
ago.  He indicated that he would submit a supporting nexus 
opinion, but it was not forthcoming.  However, the Board 
notes that his former treating examiner had already submitted 
a letter.  

The record reflects that the veteran has been treated by 
private examiners for his right upper extremity disabilities.  
In December 1995, the veteran was referred by his treating 
examiner, R.L., D.O., to J.L., D.O.  In a December 1995 
letter, J.L., D.O. indicated that the veteran had impingement 
syndrome of the left shoulder, rule out rotator cuff tear.  

In December 1995, the veteran was afforded a VA examination, 
but his left shoulder was not evaluated.  In March 1997, he 
was afforded another VA examination.  It was noted that 
examination of the left shoulder was within normal limits 
with full range of motion and no complaints.  

In a January 1998 letter, R.L., D.O. stated that the veteran 
had ongoing right shoulder problems which had created a new 
problem for his left arm.  

In May 1998, the veteran was afforded another VA examination.  
Physical examination and x-rays resulted in a diagnosis of 
mild degenerative changes of the glenohumeral joint of the 
left shoulder.  The examiner opined that this arthritic 
condition was independent in origin and had been gradual in 
onset and was not related to the right shoulder pathology.  

In an October 1999 letter, R.L., D.O. again stated that left 
shoulder disability was due to the right shoulder disability.  

Also, in October 1999, the veteran was referred by R.L., 
D.O., to a counselor for depression.  

In December 1999, the veteran was evaluated by S.P., M.D., 
who had treated the veteran's right shoulder previously  This 
physician concluded that the veteran's shoulder symptoms were 
related to pain dystrophy syndrome following revision 
shoulder arthroplasty of the right shoulder with underlying 
brachial plexopathy.  The physician stated that the left 
shoulder symptoms were related to left shoulder glenohumeral 
joint arthritis as well as chronic tendinopathy involving the 
supraspinatus tendon.  The physician opined that the left 
shoulder symptoms were the result of overuse, caused by 
dependency of the left arm, secondary to chronic right 
shoulder symptoms.  

In a January 2000 letter, L.K., PhD., stated that the veteran 
was suffering from shoulder and hip physical disabilities 
which impaired his ability to independently function and 
perform ordinary tasks.  He was diagnosed as having major 
depression.  It was implied that the major depression was due 
to the veteran's physical limitations.  

In March 2000, the veteran was afforded a VA examination 
which resulted in a diagnosis of dysthymia.  The examiner 
concluded that the criteria for major depression were not 
met.  The Axis IV diagnosis was moderate (financial and 
physical problems).  During his evaluation, the veteran 
reported that he was working for an automobile company and 
wanted to leave, but could not because he would be unable to 
find other employment due to his physical disabilities.  He 
also stated that he used to enjoy activities such as hunting 
and fishing, but could not do them anymore due to his 
physical and financial problems.  The examiner concluded that 
the veteran's dysthymia was due to financial problems and 
frustration at work which he could not get out of due to his 
physical conditions.  

In March 2001, Dr. S.P. also indicated that the veteran had 
secondary rotator cuff tendonitis on the left side associated 
with mild glenohumeral arthritis.  

In July 2001, a statement was received from the veteran's 
wife in which she stated that the veteran had severe physical 
problems to include shoulder disabilities which negatively 
impacted his ability to engage in any physical activities.  

In March 2002, the veteran was afforded a VA examination 
which resulted in a diagnosis of glenohumeral arthritis, but 
no nexus opinion was provided.  A subsequent July 2003 
examination did not evaluate the left shoulder.  

Subsequent records from the Pontiac Trail Specialty and 
Diagnostic Center showed continued treatment for left 
shoulder disability.  In a September 2001 letter, G.H., D.O., 
of that facility stated that the veteran had osteoarthritis 
of the left shoulder disability which was secondary to 
overuse due to compensating for the right shoulder injury.  
In a February 2004 letter, G.H., D.O. again indicated that 
the veteran's right shoulder injury was contributing to his 
left shoulder disability.  


Analysis for Secondary Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
A claim for secondary service connection generally requires 
competent evidence of a relationship between the service-
connected disability and the nonservice-connected disability.  
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The United States Court of Appeals for Veterans Claims (the 
Court) has determined that the term disability as used in 
38 U.S.C.A. § 1110 refers to impairment of earning capacity, 
and that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  To the extent that such additional disability 
is literally a result of "personal injury suffered or disease 
contracted in line of duty," under 38 U.S.C.A. § 1110, 
service connection should be established.  In such a case, 
the additional "disability" results from the original 
service-connected condition.  Thus, pursuant to 38 U.S.C.A. 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.   

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he  cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Left Shoulder Disability

In this case, the competent evidence establishes current 
disability.  The veteran has left glenohumeral joint 
arthritis, chronic tendinopathy involving the supraspinatus 
tendon, and secondary rotator cuff tendonitis.  

There are conflicting medical opinion with regard as to 
whether the current disability of the left shoulder is 
related to the veteran's service-connected right shoulder 
disability.  

In May 1998, the veteran was afforded VA examination.  The 
examiner concluded that the veteran's left arthritic 
condition was independent in origin and had been gradual in 
onset and was not related to the right shoulder pathology.  
This examiner's opinion is contradicted by multiple private 
opinions.  

In January 1998 and October 1999 letters, R.L., D.O. stated 
that the veteran had ongoing right shoulder problems which 
had created left shoulder disability.  Thereafter, in 
December 1999, the veteran was evaluated by S.P., M.D., who 
had treated the veteran's right shoulder previously  This 
physician concluded that the left shoulder symptoms were 
related to left shoulder glenohumeral joint arthritis as well 
as chronic tendinopathy involving the supraspinatus tendon.  
The physician opined that the left shoulder symptoms were the 
result of overuse, caused by dependency of the left arm, 
secondary to chronic right shoulder symptoms.  In March 2001, 
this physician also indicated that the veteran had secondary 
rotator cuff tendonitis on the left side associated with mild 
glenohumeral arthritis.  In September 2001, G.H., D.O., 
stated that the veteran had osteoarthritis of the left 
shoulder disability which was secondary to overuse due to 
compensating for the right shoulder injury.  In a February 
2004 letter, G.H., D.O. again indicated that the veteran's 
right shoulder injury was contributing to his left shoulder 
disability.  

The Board finds that the opinions supporting the veteran's 
claim are to be afforded more probative weight than the 
negative VA opinion.  

The Court has recognized that a mere statement of opinion, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  As such, it is of little probative value.  
The VA examiner noted the veteran's history of significant 
right shoulder disability.  With regard to the left shoulder, 
the examiner stated that as time went by, the left shoulder 
became painful without any specific injury.  The examiner 
concluded that the right and left shoulder disabilities were 
unrelated.  The only reason the examiner provided was that 
the left shoulder disability had a gradual onset.  The 
examiner did not specifically address why the significant 
right shoulder disability had not had an impact on the left 
shoulder, although the veteran had been required to use his 
minor extremity to compensate for the injured right major 
extremity.  Conversely, S.P., M.D., thoroughly explained why 
the veteran's current left shoulder disability was related to 
his right shoulder disorder.  In addition, it is consistent 
with the other two private examiners' opinion and it is also 
consistent with the record.  There is no dispute that the 
veteran's left shoulder disability developed over time, as 
stated by the VA examiner, but the record supports that the 
reason for the development of this left shoulder disability 
was due to the compensation of the left upper extremity for 
the dysfunction of the right upper extremity.  The Board 
attaches significant probative value to this Dr. S.P.'s 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Thus, the positive opinions in this case 
outweigh the negative opinion.  

In light of the foregoing, the Board determines that the 
evidence supports the veteran's claim of service connection 
for a left shoulder disability as secondary to service-
connected recurrent dislocations of the right shoulder, 
status post hemiarthroplasty.  Therefore, service connection 
is granted.  




Psychiatric Disability

The veteran is currently diagnosed as having dysthymia.  The 
VA examiner's opinion regarding this diagnosis is more 
probative than the private opinion that the veteran has major 
depression.  The VA examiner's opinion is well-reasoned.  It 
explained why the diagnosis of dysthymia rather than major 
depression is appropriate.  See Prejean.

In sum, the veteran has a multitude of physical disabilities 
to include his right shoulder disability.  As noted, he is 
rated as 60 percent disabling for his right shoulder.  He 
also has a 30 percent rating for feet disability, a 20 
percent rating for brachial plexus disability, a 10 percent 
rating for right hip disability, a non-compensable rating for 
his knees, and he is yet to be rated for his left shoulder.  
Overall, the veteran is physically limited primarily due to 
upper extremity and feet disabilities.  The psychiatric 
evaluations showed that the veteran complained of depression 
and frustration over his physical impairments.  He also has 
sleep problems, low energy, and feelings of hopelessness.  

The VA examiner also explored the veteran's physical 
problems.  In addition, the examiner indicated that the 
physical problems had created work difficulty and financial 
problems which in turn resulted in dysthymia.  Under the Axis 
IV diagnosis, both financial and physical problems were 
listed.  Only the veteran's service-connected disabilities 
were discussed in the evaluation; thus, clearly those were 
the physical problems indicated.  By listing the veteran's 
service-connected disabilities under Axis IV, the examiner 
made a determination that the veteran's service-connected 
disabilities were an etiologically significant psychosocial 
stressor contributing to his current psychiatric diagnosis.  
See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  This 
conclusion is supported by the private opinion.  The private 
examiner explored the veteran's physical problems and 
concluded that current psychiatric disability was present.  
The relationship between the two was implied.  

In sum, the veteran has dysthymia.  The competent evidence 
links it, in part, to service-connected right shoulder 
disability.  In affording all doubt to the veteran, service 
connection is warranted for dysthymia as being secondary to 
service-connected right shoulder disability.  

Veterans Claims Assistance Act

The Board has considered the veteran's claims of service 
connection with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  
The Board, however, finds that given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from any possible lack of assistance or duty to notify 
under the VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


ORDER

Service connection for left shoulder glenohumeral joint 
arthritis, chronic tendinopathy involving the supraspinatus 
tendon, and secondary rotator cuff tendonitis, is granted.  

Service connection for dysthymia is granted.  


REMAND

As noted in the introductory portion of this decision, the 
veteran's claim for an increased rating for a right hip 
disorder was received in March 2002.  In July 2003, a VCAA 
letter was issued, but it does not meet current VCAA 
criteria.  

In a September 2003 rating decision, an increased rating was 
denied.  That month, a notice of disagreement was received.  
The veteran requested a DRO review.  In December 2003, a DRO 
readjudicated the veteran's claim and determined that an 
increased rating of 10 percent was warranted effective March 
2002.  The veteran's disability was recharacterized as right 
hip residual nerve damage resulting in neuralgia paresthetica 
affecting the proximal thigh and hip.  The RO indicated that 
this issue was resolved as the veteran had elected to pursue 
a DRO review rather than the traditional appellate process.  
In August 2004, the veteran testified before the undersigned 
at a personal hearing.  At that time, the veteran clarified 
that he was appealing the issue of an increased rating for 
right ship disorder, characterized as right hip residual 
nerve damage resulting in neuralgia paresthetica affecting 
the proximal thigh and hip.  Thus, although a DRO review was 
performed, the veteran also was seeking to pursue the 
traditional appellate process.  A statement of the case has 
not been issued on this matter.  

The Agency of Original Jurisdiction (AOJ) should send the 
appellant a SOC as to the issue of an increased rating for 
right hip residual nerve damage resulting in neuralgia 
paresthetica affecting the proximal thigh and hip.  Where an 
NOD has been submitted, the claimant is entitled to an SOC, 
and failure to issue an SOC is a procedural defect requiring 
a remand. Manlincon v. West 12 Vet. App. 238 (1999).

The AOJ should also issue a complete and current VCAA letter.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The appellant should be sent an SOC as to 
the issue of an increased rating for right 
hip residual nerve damage resulting in 
neuralgia paresthetica affecting the proximal 
thigh and hip.  The veteran is informed that 
if he does not respond to the SOC in a timely 
manner, the Board shall not have jurisdiction 
of this issue..  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



